Exhibit 10.6 DEED IN RESPECT OF GUANGZHOU THIS DEED is made the day of BETWEEN (1)CHINA TELETECH LIMITED, a company organized under the laws of theBritish Virgin Islands whose registered office is at, P.O. Box 957, OffshoreIncorporations Centre, Road Town, Tortola, British Virgin Islands ("China Teletech");and (2)Shanghai Classic Group Limited ("Nominee 2"). WHEREAS A. In order to expand and complement China Te letech's business operations inChina, China Teletech shall invest in, an limited company under the laws of the PRC to operate in the PRC ("Guangzhou Yueshen"). B. Under the current laws of the PRC, only nationals of and entities incorporatedunder the laws of the PRC are entitled to hold an equity interest in the PRC investmentcompany. In order that China Te letech (or its Affiliates) may hold an indirect interest inGuangzhou Yueshen, China Te letech has nominated Nominee 2 to be the registeredholder of a 100% equity interest in Guangzhou Yueshen for and on behalf of ChinaTe letech (or any other Person as China Te letech may direct). C. China Te letech and Nominee 2 shall enter into a loan agreement forHKD1,200,000 and relevant pledge and option agreements attached hereto as Exhibit 1 ("Nominee 2 Loan Related Agreements") such that China Te letech may finance Nominee2's portion of the registered capital of Guangzhou Yueshen and such that Nominee 2 mayhold a 100% equity interest in Guangzhou Yueshen. As Nominee 2 is only a nominee forChina Te letech, the 100% equity interest in Guangzhou Yueshen is held for and on behalfof or otherwise for the benefit of China Te letech (or such other Person as China Te letechmay direct from time to time). NOW THIS DEED WITNESSES AS FOLLOWS : 1. Nominee 2 hereby declares and undertakes to China Te letech as follows : 1.1. That any and all equity interest of and in Guangzhou Yueshen (including,without limitation, its registered capital and any increase thereto) ("Equity Interest")now or hereafter held in the name of Nominee 2 does/do not belong to Nominee 2 but to China Te letech (or such Person as China Te letech may nominate) and that Nominee 2holds the said Equity Interest and all rights to and interests in or otherwise related to theEquity Interest as nominee for, or otherwise for the benefit of, China Te letech (or suchPerson as China Teletech may nominate). 1.2 That Nominee 2 further holds the said Equity Interest and all dividends and interest accrued and to accrue upon the same UPON TRUST for China Teletech (orsuch Person as China Te letech may nominate) and Nominee 2 agrees with and undertakesto China Teletech:- (a)to transfer pay and deal with the said Equity Interest and all dividends and interest payable in respect of the same in such manner as ChinaTe letech (or such Person as China Te letech may nominate) shall from time totime direct; (b)at the request and cost of China Te letech (or such Person as China Teletech may nominate) to execute such proxies, power of attorney and/or otherdocuments as China Te letech (or such Person as China Te letech may nominate)may from time to time require to enable China Te letech (or such Person as ChinaTe letech may nominate) to attend and vote at any shareholder meeting ofGuangzhou Yueshen or otherwise exercise all voting power and other rightsattached to the Equity Interest and have the full advantage and benefit of allinterests therein; (c)not to exercise the voting power or other rights of Nominee 2 in respect of the Equity Interest otherwise than in accordance with the direction ofChina Te letech (or such Person as China Te letech may nominate) or, in theabsence of such direction, to abstain from voting or exercising such rights; and (d)not to in any way create any Encumbrance over or to make or to effect any sale, assignment, exchange, transfer, or to grant any option, right offirst refusal or other right or interest whatsoever (or to enter into agreement forany of the same) in respect of the Equity Interest unless with the written consentof China Te letech (or such Person as China Te letech may nominate). 2. The parties acknowledge that nothing in this Deed shall operate to prejudice China Teletech's rights and interests arising from and related to the Nominee 2 Loan RelatedAgreements and Nominee 2 shall at all times comply with and perform the terms thereof inthe manner set out in the Nominee 2 Loan Related Agreements. 3. No amendment to this Deed will be effective unless in writing and executed by athe parties. 4. Unless otherwise provided, any notice required or permitted under this Deed shall be given in writing and shall be deemed effectively given upon personal delivery to theparty to be notified or upon deposit with the relevant post office, by registered or certified mail, postage prepaid and addressed to the party to be notified at the address indicated forsuch party on the signature page hereof, or at such other address as such party maydesignate by ten (10) days' advance written notice to the other parties. 1 5. The following parties hereby irrevocably appoint the persons set out oppositetheir names below as their respective agents to accept service of process in Hong Kong inany Action arising out of this Deed, service upon whom shall be deemed completedwhether or not forwarded to or received by the parties concerned: Parties Name and address of process agent China Teletech Address:RoomA,20/F, International Trade Residential and commercial Building, Nanhu Road,Shenzhen China 518002 Attn : Liu Dong Nominee 2 Address: Room 904, Block C, ShengYueJu, FengYuan Road, Guangzhou China, 510130 Attn : Shanghai Classic Group Limited If any of the process agents ceases to be able to act as such or to have an addressin Hong Kong, the party or parties which appoint such process agent shall appoint a newprocess agent in Hong Kong and to deliver to the other parties within fourteen (14) days acopy of a written acceptance of appointment by the new process agent. Nothing in thisDeed shall affect the right to serve process in any other manner permitted by law or theright to bring proceedings in any other jurisdiction for the purposes of the enforcement orexecution of any judgement or other settlement in any other courts. 6. This Deed shall be governed by and construed in all respects in accordance withthe laws of Hong Kong and the parties hereby irrevocably submit to the non-exclusivejurisdiction of the courts of Hong Kong. 2 EXECUTION PAGE AS WITNESS the parties hereto have caused this Deed to be executed as a deed the day and year first above written. China Teletech SIGNED by /s/ Zhao Yuan ) ) for and on behalf of ) CHINA TELETECH LIMITED ) ) in the presence of :- ) Nominee 2 For an on behalf of SIGNED AND DELIVERED by ) SHANGHAI CLASSIC GROUP LIMITED Shanghai Classic Group Limited ) ) in the presence of :- ) Authorized Signature(s) ) ) 3 Exhibit 1 Form of Nominee 2 Loan Related Agreements 4
